OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be reversed, without costs, the petition granted, the three write-in ballots at issue declared invalid, and the matter remitted to Supreme Court for further proceedings in accordance with this memorandum.
*950The courts below erred by validating the out-of-column write-in ballots. Write-in ballots for this primary election were to be written in column three. Here, all three contested ballots were written in column four, an otherwise blank and unused column. Accordingly, those ballots were not cast in their designated and appropriate place on the machine. Therefore, they are void and cannot be counted (see, Matter of Haynie v Mahoney, 48 NY2d 718, 719; Election Law § 8-308 [3]). As previously noted, the Election Law mandates this result "in clear and unequivocal terms” (Haynie, supra, at 719). Thus, Matter of Daly v Jayne (233 AD2d 960) should not be followed.
Chief Judge Kaye and Judges Titone, Bellacosa, Smith, Levine, Ciparick and Wesley concur in memorandum.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order reversed, etc.